Citation Nr: 9923780	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-09 168	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Providence, Rhode 
Island


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $16,260.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1946 to November 
1947.  The veteran died in October 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Providence, Rhode Island.  
The notice of disagreement was received in December 1996.  
The statement of the case was mailed in January 1997.  The 
substantive appeal was received in February 1997.


REMAND

In October 1978, the appellant applied for VA death pension 
benefits.  She was thereafter awarded Section 306 death 
pension benefits effective October 1, 1978.  She later 
elected to receive improved death pension benefits effective 
January 1, 1979.

In 1993, the appellant received over $63,000 as the 
beneficiary on a life insurance policy.  In June 1996, her VA 
improved death pension benefits were reduced retroactive to 
April 1, 1993, due to her change in income.  This action 
resulted in the creation of an overpayment of $16,260.  The 
appellant requested a wavier of the recovery of this 
overpayment.  In a September 1996 decision, it appears that 
the Committee determined that there was "material fault" on 
the part of the appellant with regard to the creation of the 
overpayment at issue.  However, the Committee also indicated 
that recovery of the overpayment would not be against equity 
and good conscience.  The request for waiver was denied.  The 
appellant submitted a notice of disagreement and was provided 
a statement of the case.  

The statement of the case again cited the provisions 
regarding "material fault" as well as equity and good 
conscience.  The Board notes that the provision with regard 
to "material fault" is no longer in effect.  In this 
regard, the Board notes that the terms "material fault or 
lack of good faith" were removed from the applicable statute 
and replaced with the term "bad faith" pursuant to Public Law 
101-237 effective December 18, 1989, now codified at 38 
U.S.C.A. § 5302 (West 1991).  

Under the law and regulations governing the granting or 
denying of a waiver of recovery of an overpayment depends on 
various elements.  Fraud, misrepresentation or bad faith 
automatically prevents the granting of a waiver.  If the 
debtor has committed none of these, then the standard of 
equity and good conscience is utilized to decide whether 
waiver should be granted.  If collection of the debt would be 
against equity and good conscience, then a waiver may be 
granted. 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(a) 
(1998).  

The equity and good conscience standard is applied in most 
cases where the facts indicate that reasonableness and the 
exercise of the Government's rights is necessary.  
Consideration is given to the fault of the debtor in the 
creation of the debt and any fault is to be weighed against 
possible fault of the VA.  Also taken into consideration is 
whether collection would create an undue hardship for the 
debtor; whether collection would defeat the purpose of the 
benefit; whether failure to collect would cause unjust 
enrichment to the debtor; and if reliance on VA benefits 
resulted in relinquishment of another valuable right.  This 
list represents some of the elements to be considered and is 
not all inclusive.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1998).

As set out above, although the Committee apparently denied 
the request for waiver on the basis of what is currently 
referred to as fraud, misrepresentation or bad faith, the 
Committee thereafter referred to the terms "equity and good 
conscience."  The Board observes that if the waiver was 
denied on the basis of fraud, misrepresentation or bad faith, 
then the standard of equity and good conscience need not be 
addressed.

If the Committee finds that the appellant has not committed 
fraud, misrepresentation or bad faith, prior to any further 
action, the appellant should be asked to provide a current 
financial status report.  After the completion of that 
request, then the appellant's claim should be reviewed under 
the standard of equity and good conscience pursuant to 38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 
(1998).  If the appellant's request for waiver remains 
denied, then the case should be returned to the Board. 

In view of the foregoing, and in order to fully and fairly 
adjudicate the appellant's claim, the case is REMANDED to the 
RO for the following action:

1. Taking into consideration the 
appropriate legal criteria governing this 
appeal, the Committee should develop and 
adjudicate the appellant's claim for 
waiver of the overpayment under 38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 
1.965 (1998), to include the issue of 
whether the appellant committed fraud, 
misrepresentation or bad faith and 
whether the waiver of the recovery of the 
overpayment is therefore precluded by the 
existence of same.

2.  If it is determined that the 
appellant did not commit fraud, 
misrepresentation or bad faith, then the 
appellant should be asked to provide a 
current financial status report.  
Thereafter, the Committee should review 
the appellant's claim taking into take 
into consideration all the elements of 
the standard of equity and good 
conscience.  Consideration should be 
given to the fault of the debtor in the 
creation of the debt and any fault is to 
be weighed against possible fault of the 
VA.  Also taken into consideration is 
whether collection would create an undue 
hardship for the debtor; whether 
collection would defeat the purpose of 
the benefit; whether failure to collect 
would cause unjust enrichment to the 
debtor; and if reliance on VA benefits 
resulted in relinquishment of another 
valuable right.  This list represents 
some of the elements to be considered and 
is not all inclusive.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.965(a) (1998).

3.  If the determination is adverse to 
the appellant, she should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable current and appropriate 
laws and regulations.  She should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until she 
is further informed, but she may furnish additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




